    Case 1:01-cr-00450-NRB Document 377 Filed 12/07/20 Page 1 of 1




December 4, 2020
                                     Application granted. Defendant's motion is
VIA ECF                              due no later than February 17, 2021. The
Honorable Naomi Reice Buchwald       government's response is due no later than
United States District Judge         March 10, 2021.
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007             Dated: New York, New York
                                               December 7, 2020
      Re:    United States v. Dushon Foster, 01 CR 450

Dear Judge Buchwald:


I write in response to the Court’s Order at ECF Doc. 375 regarding Mr. Foster’s
pending 28 U.S.C. § 2255 motion. We currently intend to pursue the motion.
Based on my personal and work schedule, with the Court’s permission, I ask that
no deadlines for filing be set before February 2021.

Thank you and I hope you have a safe holiday.



Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
